The present application is being examined under the pre-AIA  first to invent provisions.  The response of the applicant has been read and given careful consideration.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,4,6,8-12,14,16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karasawa et al. WO 2012/176767.
Karasawa et al. WO 2012/176767 (cited by applicant on IDS of 7/13/2015, machine translation attached to this action) teaches in synthesis 1, the reaction of phloroglucinol (1,3,5-trihydroxybenzene) with  pyrenecarboxyaldehyde to form a polymer with the structure (1-16) [0067,0020].  In synthesis 2, the reaction of phloroglucinol (trihydroxybenzene) with  naphthaldehyde to form a polymer with the structure (1-4) [0068,0020]. In synthesis 3, the reaction of resorcinol (1,3-dihydroxybenzene) with  pyrenecarboxyaldehyde to form a polymer with the structure (1-14) [0067,0020].  In example 1, 1 g of the polymer was combined with 13.13 g of solvent (7.61 wt%) [0071]. In example 2, 0.8 g of the polymer was combined with 10.34 g of solvent (7.73 wt%) [0072]. In example 3, 0.8 g of the polymer was combined with 

	It would have been obvious to modify the compositions and processes of using them by forming the pyrene or naphthalene groups (B) with carboxy substitutents based upon the direction at [0016] and add crosslinking agents and a catalyst for the crosslinking based upon the teachings at [0039,0041-0049]. 
	Further, it would have been obvious to add other substituents to the such as halogen, hydroxy, nitro, amino, carboxyl, carboxylic acid ester or nitrile based upon the direction at [0016] and to use the crosslinking agents disclosed at [0043 or 0045] with a reasonable expectation of success. 
	The refractive indices and absorption in table 1 of Karasawa et al. WO 2012/176767 are similar are similar to those in table 1 of the instant specification.   The etch resistance and solubility properties of the compositions rendered obvious above, would have the same properties as those of the instant specification. The solubility being affected by the carboxy substituent in the presence of basic developer in the same manner as discussed in the prepub of the instant specification at [0056].  The addition of the crosslinker alone or with the disclosed acid catalyst would be expected to increase the crosslinking density of the films baked at 240 degrees C and reduce the solubility of the films in organic solvents to the insolubility observed in the films baked at 400 degrees. 
This rejection can be overcome by perfecting priority through an English language translation of the priority document (of record 6/10/2015).




Claims 1,4,6, 8-12,14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogiwara et al. 20120184103, in view of Fujii et al. 3505128, Umetani et al. 5115074 and Takei et al. 20060041078.
Ogiwara et al. 20120184103 teaches a silica coated silicon wafer coated with the underlayer, baked at 250 degrees C for 60 seconds, coating the result with an SOG layer, and then a photoresist layer was coated from a propylene glycol monomethyl ether acetate (PGMEA) solution. This result was exposed with an ArF laser, developed and dry etching used to pattern the SOG, underlayer and silica layers [0143-0165]. Underlayer 6 is a reaction product of dihydroxynaphthalene and 2,3-dihydroxybenzaldehyde and has MW of 2400 and is used in 20 parts, together with 1 part of the acid generator, 4 parts crosslinking agent and 0.1 parts surfactant in 100 parts of solvent (20% solids) (table 3 on page 22 and table 2 on page 20) and is the same condensation between phenol and aldehyde as the novolak discussed at [0098].  Underlayers 1-3 react dihydroxynaphthalene and hydroxynaphthaldehyde and are used in examples. The polymers are reacted with the methoxymethyl containing crosslinking agent (CR1) [0138]. Useful in chain moieties are naphthalene (1-1) and benzene derivatives (1-2), where R1 to R8 can be hydrogen, halogen, hydroxyl, isocyanato, glycidoxy, carbonyl, amino, alkoxy, alkanoloxy and may be joined to form annular substituents. These derivatives include phenol, catechol (1,2-dihydroxybenzene) and resorcinol (1,3-dihydroxybenzene) [0021-0022,0062-0063], which are bounded by formulae 1-1 or 1-2, where R1 to R8 are hydrogen, hydroxyl, isocyanato, glycidoxy, carboxyl, alkoxy, alkoxycarbonyl, alkanoyloxy, amino or a Cl-30 saturated or unsaturated organic group (which may be substituted [0058-0059] . Known hydroxy compounds known to be useful in novolak reactions include 2-phenylphenol, 3-phenylphenol, 4-
Fujii et al. 3505128 establishes that carboxylic acid and ammonium salts thereof undergo crosslinking reactions with alkoxymethyl groups in crosslinking agents. (6/26-35). Carboxyl, hydroxyl and methylol groups are described as rendering polymers water soluble or dispersible (6/8-17)
Umetani et al. 5115074 teaches in example 8, the reaction of resorcinol (benzenediol) with methyl formylbenzoate to form a polymer of formula (I) (9/51-68),where l,m, and n are 2 and R1 and R2 are methyl and this is then treated with acid and based to form the equivalent hydroxcarboxylic acid compound (formula (I) (9/51-68),where l,m, and n are 2 and R1 and R2 are hydrogen (28/28-57 and table 3. Arl, Ar2 and Ar3 can be benzene, naphthalene or the skeleton (3/26-5/50). These can be further substituted by halogen, or alkyl (5/51-6/21).
Takei et al. 20060041078 teaches the use of alkali soluble gap-filling/planarizing materials.  This allows excess gap fill materials to be removed/thinned by etch-back processes 
It would have been obvious to one skilled in the art to modify the polymers (such as underlayer 6) and processes for their use taught by Ogiwara et al. 20120184103, by replacing the 2,3-dihydroxybenzaldehyde with 3-carboxybenzaldehyde as taught by Umetani et al. 5115074 or an ammonium salt thereof with a reasonable expectation of success in forming a crosslinked polymer resist underlayer as the hydroxyl and carboxyl groups are known in the art to be reactive with alkoxymethyl groups as evidenced by Ogiwara et al. 20120184103 and Fujii et al. 3505128 and forming novolac underlayers which are soluble in alkaline solutions so that aqueous alkaline solutions can be used in the etch back process based upon the teachings of  Takei et al. 20060041078 at [0010-0011,0087-0088,0037,0053-0055, particularly 0053-0055] by controlling the hydroxy or carboxyl content of the polymer as discussed at [0092] and the dried films are insoluble in resist organic coating solvents, such as propylene glycol monomethyl ether, due to this content and the crosslinking[0012,0072,0107].
 Further, it would have been obvious to use other phenol or naphthol compounds, such as catechol or resorcinol disclosed at [0062-0063] or substituted phenols, such as 2-phenylphenol, 3-phenylphenol, 4-phenylphenol and bisphenol disclosed at [0098] which are bounded by the Cl-
The appellant argues on pages 9-10 of the Brief that Fujii et al. and Umetani et al. are non-analogous art as they are not concerned with the same field of endeavor as the appellant’s invention.  The appellant argues that the invention is directed to the lithographic art, not novolacs in general.  The applicant argues while carboxyl groups are mentioned in Ogiwara et al. (at [0022]), they are described as possible substituents R1 to R8 on the benzene or naphthalene rings of formulae  1-1 or 1-2, not the aldehyde components of formulae 2-1 or 2-2 and therefore Ogiwara et al. teaches toward this and away from the claimed invention.   The appellant also points out that none of the aldehydes exemplified at [0065] of Ogiwara et al. contain a carboxyl group and that there is no motivation to seek other groups than hydroxyl groups as crosslinking sites.  
	The examiner holds that Fujii et al. and Umetani et al. are relevant to the teachings of Ogiwara et al., which is concerned with forming layers using novolacs which undergo crosslinking when cured by heating.   These layers include novolac resins, a crosslinking agent containing methoxylmethyl groups and an acid generator (table 3 on page 22 and table 2 on page 20 and [0138-140]).  The claims of Ogiwara et al. are to the composition as well as its use.  In addition to the carboxyl groups, Ogiwara et al. teaches glycidyloxy (epoxy) groups at [0059] and precursors thereof (emphasis added), production processes thereof, use of the precursor and the cured product of epoxy compound, and so is concerned with the novolacs disclosed therein as these are precursors to the epoxy compounds.  There is clearly a nexus between these references, noting that the carboxyl groups exemplified for R1 to R8 are within the C1-30 carbon containing organic groups taught for Q at [0022].  The question is then what benefit might be gained from using the carboxyl group, which is answered by the teachings of Fujii et al. which specifically describes the water solubility imparted to polymers by the presence of carboxyl, hydroxyl and methylol groups and that carboxyl groups undergo crosslinking reactions with alkoxymethyl groups. This establishes the functional equivalence of hydroxy and carboxyl groups as crosslinking sites. Umetani et al. provides clear direction for the synthesis of the novolacs having carboxyl groups in the repeating unit derived from aldehydes, which adds a reasonable expectation of success in modifying the novolacs of Ogiwara et al.  The position of the examiner is that the field of endeavor which embrace these references are crosslinkable polymer compositions and/or novolac resins.  The claims of the instant application to the composition are congruent with this position. The examiner also points out that none of the naphthalenes of 1-1 or benzenes of 1-2 exemplified at [0062-0063] include carboxyl groups, so the direction to placing these on the naphthalenes of 1-1 or benzenes of 1-2 is as strong as asserted by the appellant.

	The appellant argues on pages 10-12 of the Brief, that the prior art cited does not address the unexpected results of the application.  Comparative example 1, is a novolac of unknown composition and so is of limited probative value.  Comparative example 2, is based upon the novolac containing three hydroxy groups all on the same phenyl ring (none on the phenyl 
	On page 12 of the brief, the appellant argues that none of the references teach or render obvious, the embodiment where B is a C4-30 heterocyclic group.  The examiner agrees that this embodiment is not taught or rendered obvious by the teachings of Ogiwara et al., Fujii et al. or Umetani et al. and withdraws the rejection of amended claim 5 under this heading.

In the response of 9/25/2020, the applicant on page 9, the applicant reproduces claim 1 with emphasis on A being benzenediol, benzenetriol or nathalenediol and that the cured 
The underlayer of Ogiwara et al. representing the closest prior art is reproduced immediately below. 

    PNG
    media_image1.png
    119
    467
    media_image1.png
    Greyscale

And it clearly shows the left repeating unit to be naphthlaenediol.  
The closest comparative example uses the polymer 3-2 (reproduced below) is comparative example 3 of the instant specification. 

    PNG
    media_image2.png
    150
    237
    media_image2.png
    Greyscale

Both of these polymers have four hydroxy groups, but those of polymer 6 are evenly distributed between the nathalenediol and the dihydroxyphenyl groups.  The polymer is comparative example 1 has an unknown structure and so is of limited probative value and the structure of the polymer of comparative example 2 is 
    PNG
    media_image3.png
    119
    239
    media_image3.png
    Greyscale
 and only has three hydroxy groups.  As there is a difference in the number of hydroxy groups in addition to their 

With respect to comparative example 3, Table 4 shows comparative example 3 to be alkaline developable/removable as are inventive examples 1-3.  Given the similarly in the structure between novolak polymer 6 of Ogiwara et al. and novolak comparative polymer 3-2, the developability would be expected to be the same and there is no unexpected result. The refractive index (n) and attenuation coefficient (k) of comparative example 3 is similar to that of examples 1-3 in table 1 ([0109] of prepub) and there is no unexpected result.  Table 2 shows comparative example 3 to have a dry etch ratio of 1.15 which is similar to those of inventive compositions 1.18-1.25, so there is no unexpected result.  
Table 3 evidences that cured films of the inventive examples 1-3 are not dissolved in PGME or PGMEA.  For comparative example 3 7% of the film thickness is removed by PGME and 2% of the thickness is removed by PGMEA.  The curing in comparative example 3 is a heating at 240 degrees C for 1 minute.  Underlayer 6 was cured similarly by heating at 250 degrees C for one minute to achieve refractive index at 193 nm of 1.50 + 0.42i (the latter is the k value) and a hardness of 0.69 GPa in table 3 [0139] of Ogiwara et al. This used 4 parts of crosslinker and 1 part acid generator to 20 parts of polymer 6 while comparative composition 3 added 0.3 g of crosslinker to 2g of the polymer 3-2.  There is a basis for curing it longer and at higher temperatures to prevent intermixing in Ogiwara et al. at [0031,0101,0111], but the best comparison is with the closest prior art.  Given that the hydroxy groups are evenly distributed between the nathalenediol and the dihydroxyphenyl groups the crosslinking density would be expected to be more even in polymer 6 and the curing more complete than in comparative 

	In the arguments of 4/13/2021, the applicant argues that the solubility in alkaline solutions and insolubility in organic solvents is not taught which provides the benefit of being able to be removed by alkaline solution, rather than oxygen plasma (ashing). The applicant also argues that the insolubility of the crosslinked film allow the resist to be coated directly upon it without intermixing.  The examiner points to the teachings of Takei et al. 20060041078, who teaches the use of novolak resins formed by the reaction of phenols and aldehydes can be used to form alkaline soluble resist underlayers which fill gaps and/or planarize the surface to a resist can be coated upon it and that the resultant layers have the advantage of allowing the removal of excess material (etch-back) with alkaline solution, rather than dry etching which saves time  [0010-0011,0087-0088]. Takei et al. 20060041078 establishes that this is achieved by controlling the hydroxy or carboxyl content of the polymer as discussed at [0092] and the dried films are insoluble in resist organic coating solvents, such as propylene glycol monomethyl ether, due to the hydroxy and/or carboxy content and the crosslinking [0012,0072,0107]. The prior art applied clearly teaches these solubilities for novolac based underlayers as well as motivation and means for achieving them.
	The applicant also points to the dry etching rates. The examiner points out that the etch rates of comparative example 3 is 1.15, which is similar to the 1.18-1.25 range of the inventive .

Claims 1,3,4,6 and 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogiwara et al. 20120184103, in view of Fujii et al. 3505128, Umetani et al. 5115074 and Takei et al. 20060041078, further in view of Hatakeyama et al. JP 2007-199653.
Hatakeyama et al. JP 2007-199653 (machine translation attached) teaches at [0055-0060], useful crosslinking agents for crosslinking phenolic/Novolac resins, including those bearing methylol, alkoxymethyl, acryloxymethyl substituted melamines, guanamines with double bonds, glycoluril, ureas, epoxies, thioepoxy, isocyanate, azide, alkenylethers and those containing hydroxy groups. [0056]. Those containing hydroxyl groups include cresol novolacs, and polyphenols such as methylene bisphenol and benzenetriol derivatives [0059]. The solvent can be used in amounts of 200-10,000 parts, preferably 300-5000 parts for 100 parts of the polymers [0092],

On page 13 of the Brief, the appellant relies upon the arguments applied to the first rejection without further comment beyond asserting that Hatakeyama et al. does not cure the deficiencies of Ogiwara et al., Fujii et al. and Umetani et al..  The examiner incorporates the response to the arguments above here to address these arguments.  The examiner agrees that this embodiment is not taught or rendered obvious by the teachings of Ogiwara et al., Fujii et al., Umetani et al. or Hatakeyama et al. JP 2007-199653 and withdraws the rejection of amended claim 5 under this heading.

Claims 1,3,4,6 and 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogiwara et al. 20120184103, in view of Fujii et al. 3505128, Umetani et al. 5115074, Takei et al. 20060041078 and Hatakeyama et al. JP 2007-199653, further in view of Saito et al. WO 2010-147155.

In addition to the basis above, it would have been obvious to modify the composition rendered obvious by the combination of Ogiwara et al. 20120184103, Fujii et al. 3505128, Umetani et al. 5115074 and Hatakeyama et al. JP 2007-199653 by using other known crosslinking agents known to be useful in , such as those taught by Saito et al. WO 2010-147155 in place of the crosslinking agent CR1 used in Ogiwara et al. 20120184103 based upon the direction to the hydroxyl containing crosslinking agents at [0056,0059]of Hatakeyama et al. JP 2007-199653 and the direction to Hatakeyama et al. JP 2007-199653 in Ogiwara et al. 20120184103.

On page 14 of the Brief, the appellant relies upon the arguments applied to the first rejection without further comment beyond asserting that Saito et al. does not cure the deficiencies of Ogiwara et al., Fujii et al., Umetani et al. and Hatakeyama et al.   The examiner incorporates the response to the arguments above here to address these arguments.  The examiner agrees that the embodiment where B is a heterocycle is not taught or rendered obvious by the teachings of Ogiwara et al., Fujii et al., Umetani et al., Hatakeyama et al. or Saito et al. and withdraws the rejection of amended claim 5 under this heading.

Claims 1,3-6 and 8-12 and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogiwara et al. 20120184103, in view of Fujii et al. 3505128, Umetani et al. .
Knowlson et al. 3299167 teach the formation of phenol-aldehyde resins using various aldehydes including aliphatic or heterocyclic aldehydes. The heterocyclic aldehydes including those having five membered rings containing oxygen, sulfur, nitrogen such as thiophene, pyrrole, and furan (2/38-64).
Swedo et al. 7317063 teaches the formation of novolacs using various aldehydes including formaldehyde, acetaldehyde, propionaldehyde, cyclohexanedicarboxyaldehyde, benzaldehydes, furfural and other aryl or heterocyclic aldehydes (1/9-23).
In addition to the basis above, it would have been obvious to modify the composition rendered obvious by the combination of Ogiwara et al. 20120184103, in view of Fujii et al. 3505128 and Umetani et al. 5115074 by replacing the carboxybenzaldehyde or carboxynaphthaldehyde reactants with carboxyl substituted heterocyclic aldehydes such as those taught by Knowlson et al. 3299167 and/or Swedo et al. 7317063 based upon their disclosed equivalent using in Swedo et al. 7317063 with a reasonable expectation of success based upon their use in the novolak condensation reaction being old and well known as evidenced by Knowlson et al. 3299167.

On pages 15-16 of the Brief, the appellant relies upon the arguments applied to the first rejection without further comment beyond asserting that Knowlson et al. and Swedo et al. do not cure the deficiencies of Ogiwara et al., Fujii et al. and Umetani et al.   The examiner incorporates the response to the arguments above here to address these arguments.  


Claims 1,3-6 and 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogiwara et al. 20120184103, in view of Fujii et al. 3505128, Umetani et al. 5115074, Takei et al. 20060041078, Knowlson et al. 3299167 and Swedo et al. 7317063, further in view of Saito et al. WO 2010-147155 and Hatakeyama et al. JP 2007-199653.
In addition to the basis above, it would have been obvious to modify the composition rendered obvious by the combination of Ogiwara et al. 20120184103,Fujii et al. 3505128, Umetani et al. 5115074, Knowlson et al. 3299167 and Swedo et al. 7317063 by using other known crosslinking agents known to be useful in , such as those taught by Saito et al. WO 2010-147155 in place of the crosslinking agent CR1 used in Ogiwara et al. 20120184103 based upon the direction to the hydroxyl containing crosslinking agents at [0056,0059]of Hatakeyama et al. JP 2007-199653 and the direction to Hatakeyama et al. JP 2007-199653 in Ogiwara et al. 20120184103.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otsuki et al., JP 2001-114853 (machine translation attached) teaches a novolak phenol resin having a carboxyl group which is formed by reacting the hydroxy group in the aldehyde and/or ketone with a polybasic anhydride after forming the resin or using a carboxyl group containing aldehyde or ketone as the reactant with the phenolic group (abstract) [0006-0007].  This is combined with an acid generating quinone diazide to form a positive acting composition (soluble in the developer where exposed to light)[0008].  The novolac is formed by reacting a phenol compounds with an aldehyde or ketone in the presence of an acidic catalyst and is developable in weak alkali [0009-0010].  Useful phenols include phenol, cresol, xylenol, catechol, resorcinol and the like [0015-0016]. Useful aldehydes, including those which lack an alcoholic or carboxy group are disclosed [0011-0014]. Aldehydes and/or ketones with carboxy groups such as glyoxylic acid, methyl glyoxylate, phenylglyoxylate, hydroxyphenyl glyoxylate, formylacetic acid, methyl formyl acetate, 2-formylpropionic acid, 2-formylpropionic acid methyl, pyrivic acid, retinoic acid, 4-acetylbutylester, acetone dicarboxylic acid, 3,3’4,4’-benzophenonetetracarboxylic acid and the like.  Two or more of these can be used and these can be used with aldehydes and/or ketones which lack an alcoholic or carboxy group [0021-0023]. The photoacid generators are disclosed [0027-0029]. Useful solvents are disclosed [0031]. The addition of sensitizers, surfactants, light absorbing agents, crosslinking agents, adhesion aids and the like is disclosed [0032]. The alkaline developers are disclosed at [0033-0034]. These carboxyl containing novolacs can be use in place of conventional phenolic in photosensitive resins, molding materials, paints and the like [0035].   Synthesis example 2 reacts o-cresol {2-3(C=O)(C=O)OH, the smallest ketone containing a carboxylic acid} to form novolac a-2 having a MW of 1850 [0039].  Table 1 shows compositions combining 10 parts of these with 6 parts of the 1,2-naphthoquinone diazide based photoacid generator and 24 parts of a solvent (?) [0037,0046]. These were coated, dried at 90 degrees C for 3 minutes to form 1 micron thick films and were initially insoluble in TMAH.  After exposure to UV and post baking at 110 degrees C for 60 seconds, the films were developable in sodium carbonate. [0043-0047]. Useful bases are disclosed [0034]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        April 19, 2021